March    26,   1975


The Honorable D. R. Uher                              Opinion   No. H-   566
Chairman,   State Affairs Committee
Box 2910                                              Re: Whether state employees
Austin,  Texas   78767                                may testify before legislative
                                                      committees   in favor of or in
                                                      opposition to legislation.

Dear   Chairman    Uher:

        YOU have asked whether    state employees     are prohibited by article V,
section 4 of the current General Appropriations      Act, Acts 1973, 63rd
Legislature,   Chapter 659, p. 2197 from testifying before legislative
committees   in favor of or in opposition to legislation.    That rider provides:

                       None of the moneys appropriated       by Articles   I,
                  II, III, and IV of this Act, regardless     of their source
                  or character,    shall be used for influencing the out-
                  come of any election,    or the passage or defeat of any
                  legislative   measure.   This prohibition,    however,     shall
                  not be construed to prevent any official or employee
                  of the State from furnishing to any Member of the
                  Legislature,    or to any other State official or employee
                  or to any citizen,   any information   or facts pertinent
                  to the official duties and responsibilities     of the State
                  agency he represents.

        This Appropriation    Act rider does not purport to prohibit state
employees   from testifying before legislative    committees.    It prohibits
only the expenditure of appropriated     funds for that purpose where the official
duties and responsibilities   of the state agency which the employee represents
are not involved.   Normally,    the only appropriated   funds at issue in
such a circumstance     are the salary and expenses of the employee incident




                                      p.   2539
The Honorable    D. R.   Uher   page 2      (H-566)




to time spent testifying.     Therefore,   if the employee testifies   on his
own time and at his own expense,       at a time when he is not being paid to
represent his agency,      the rider is not applicable because no appropriated
funds are involved.     See
                        --   also Alterman    v. Philadelphia Housing Authority,
496 F. 2d 164 (3rd. Cir. 1974) cert. denied 42 L. Ed. 2d 72, which discusses
the constitutional  right of a public employee to participate in nonpartisan
politics.  Of course,   another provision of this same rider prohibits the
expenditure of state funds to pay the full or partial salary of a state employee
who is also a paid iobbyist for any individual,      firm, association   or corpora-
tion.

          Furthermore,     the provision does not prevent a representative      of
an agency from furnishing “any information          or facts pertinent to the
official duties and responsibilities     of the state agency. ” In our view,
this information    may include a statement of support or opposition to
legislation   where the statement is on behalf of an agency whose “duties
and responsibilities”    are affected by the legislation.      This information
may bye conveyed in any appropriate        manner,    including testimony before
a legislative   committee.

          It is therefore   our opinion that the foregoing rider to the General
Appropriation      Act does not prevent a state employee from testifying
before a legislative      committee   on his own time, nor prevent a representative
of a state agency whose duties and responsibilities       are affected by the
legislation    from testifying during working hours in support of or opposition
to legislation    on behalf of his agency.

                                  SUMMARY

                     The rider attached to the 1973 General Appropriations
                Act prohibiting the use of appropriated  monies to
                influence the outcome of any election or the passage or
                defeat of any legislative  measure does not prevent a
                state employee from testifying before a legislative
                committee    on his own time, nor prevent a representa-
                tive of a state agency whose duties and responsibilities




                                      p. 2540
I




    The Honorable   D. R.   Uher      page 3       (H-566)




                    are affected by the legislation  from testifying
                    during working hours in support of or opposition
                    to legislation on behalf of his agency.

                                                             Very   truly yours,




                                                       v     Attorney   General    of Texas




    Dw                        First    Assistant




    C. ROBERT HEATH,         Chairman
    Opinion Committee




                                           p.   2541